DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first limitation of “providing a segment to be inserted into the pocket structure, wherein a geometry of the segment fits a geometry of the pocket structure” and a second limitation of “milling the pocket structure to fit the geometry of the segment.” It is unclear as to how the pocket structure can be milled to fit the geometry of the segment, as required by the second limitation, when the geometry of the segment already fits the geometry of the pocket structure, as required by the first limitation. Examiner notes that the pocket structure and segment of the second limitation clearly refers back to the pocket structure and segment of the first limitation. For the purposes of this Office Action, Examiner will interpret the first limitation as “providing a segment to be inserted in the pocket structure” and the second limitation as 
Claim 1 further recites the limitation “a portion of the segment” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to at least one of the “portions of the segment” previously set forth in the claim, or whether Applicant intends to set forth a second “portion of the segment” separate and independent from the “portions” previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a second portion of the segment.”
Claim 22 recites the limitation “the radial direction of the gear.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 – 6, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiMascio (U.S. Patent Number 8,287,238).
As to claim 1, DiMascio teaches a method for repairing a gear having a number of damaged teeth (abstract), the method comprising the steps of: removing material from the gear to provide a pocket structure, wherein said material includes at least one damaged tooth (figure 3, element 303 being the ‘pocket structure’; column 3, line 66 – column 4, line 14); providing a segment to be inserted into a the pocket structure (figure 3, element 301 being the ‘segment’; column 4, lines 14 – 17), milling the pocket structure such that a geometry of the pocket structure fits a geometry of the segment (figure 3, element 303; column 3, line 66 – column 4, line 14). Examiner notes that this 

    PNG
    media_image1.png
    541
    1014
    media_image1.png
    Greyscale

DiMascio further teaches attaching radially extending attachment structure though a second portion of the segment and further into at least a portion of an underlying structure of the gear (figure 3, element 305 being the ‘radially extending 
As to claim 4, DiMascio further teaches drilling a number of radially extending holes in the underlying structure (figure 3, elements 305 and 137; column 4, lines 22 – 28). 
As to claim 5, DiMascio teaches that the pocket structure comprises a bottom surface extending between two opposing end structures (figure 3, bottom surface of element 303 being the ‘bottom surface’ and left and right sides of element 303 being the ‘opposing end structures’).
As to claim 6, DiMascio further teaches providing a recess at one end of the segment (figures 3 and 4, one of elements 309 being the ‘recess’; column 4, lines 40 – 42).
As to claim 21, DiMascio teaches that the portions of the segment that overlap the remaining structures of the pocket structure each comprise a support surface configured to bear against the remaining structure (figure 3, left and right ends of element 301 being the ‘portions’ and ‘support surface’).
As to claim 22, DiMascio teaches that the radially extending attachment structures are angled relative to a radial direction of the gear (figure 3, elements 305 and 137). This can be found because the gear of DiMascio has a number of ‘radial directions,’ at least one of which extends in a direction opposite from the radially extending attachment structures.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DiMascio as applied to claim 1 above.
As to claim 3, DiMascio does not expressly teach providing and inserting a plurality of the segments into a plurality of the pocket structures of the gear. However, DiMascio does recognize that it is possible for the gear to have a plurality of damaged teeth (column 2, lines 12 – 13 and column 3, lines 56 – 58). Therefore, it would have been obvious to one skilled in the art to fix a plurality of the segments to a plurality of the pocket structures, so as to repair a plurality of damaged teeth, as recognized by DiMascio, in instances when the damaged teeth are not immediately adjacent to each other. Examiner further notes that the segments which are adjacent to each other are only separated by the remaining structures.
Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 6 – 7, that DiMascio does not teach the ‘segment having portions that overlap remaining structures of the pocket structure circumferentially,’ as recited in claim 1. Examiner disagrees. DiMascio teaches the segment having portion which overlap remaining structures of the pocket structure along the circumferential direction (figure 3, left and right ends of element 301 being the ‘portions’ and left and right ends of element 303 being the ‘remaining structures’, see below; column 4, lines 35 – 51).

    PNG
    media_image1.png
    541
    1014
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726